Title: To Thomas Jefferson from James Madison, 4 September 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            
                                on or before 4 Sep 1806
                            
                        
                        I recd. by last mail your favor of the 28. ult. & now forward such communications from Washington as
                            have been recd. since my last. The freak of Mellimelli exceeds all the preceding vexations. I have written to Wagner to
                            save us from the persecution of a visit from him, in case he should not be faced about at Baltimore; and to give Lear the functionary at Tunis an explanation of the adventure. I
                            can not yet decide whether our trip to Monticello is to be this or the coming week. We have just had a pretty shower, that is
                            to say, last evening. The three preceding ones, though inconsiderable, have produced a general verdure, have aided
                            materially the Tobo. and been of some little service to the corn. This last article however must be far short of half a
                            crop. In many instances it will not amount to a fourth. Yrs. with respectl. affec
                        
                            James Madison
                            
                        
                    